United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                   July 12, 2007

                                                          Charles R. Fulbruge III
                                                                  Clerk
                           No. 06-51548
                         Summary Calendar


UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

JON MARK WHITAKER,

                                    Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                     USDC No. 7:06-CR-60-ALL
                       --------------------

Before HIGGINBOTHAM, DAVIS, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Jon Mark Whitaker appeals his conviction for mail fraud and

the resulting order to pay restitution in the amount of

$450,028.29.   Whitaker argues that the Government failed to

establish federal jurisdiction because the mailing of

insufficient funds checks to suppliers and subcontractors did not

further his scheme to defraud.   He also contends that the

district court erred in ordering restitution at an amount higher

than the statutory maximum fine.   The Government responds by



     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                          No. 06-51548
                               -2-

seeking to enforce Whitaker’s appeal waiver and contends that his

challenge to the amount of restitution is barred from review.

     Whitaker’s argument that the Government failed to establish

federal jurisdiction is without merit.    The Government alleged

that Whitaker knowingly mailed insufficient funds checks to

suppliers and subcontractors defrauding them of their services

and delaying the discontinuation of their work so as to continue

to perpetrate fraud on the home buyers.    The mailings were

integral to the fraud and without them Whitaker’s scheme “would

have come to an abrupt halt.”   Schmuck v. United States, 489 U.S.

705, 712 (1989).

     Whitaker’s appeal waiver was knowing and voluntary, and

therefore, the waiver is enforced.   See United States v.

Melancon, 972 F.2d 566, 567-68 (5th Cir. 1992).    As such, we do

not address the merits of Whitaker’s challenge to the amount of

restitution.

     Accordingly, the judgment of the district court is AFFIRMED.